Name: Commission Regulation (EU) NoÃ 713/2010 of 9Ã August 2010 amending for the 133rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  civil law;  European construction;  politics and public safety;  Asia and Oceania
 Date Published: nan

 10.8.2010 EN Official Journal of the European Union L 209/14 COMMISSION REGULATION (EU) No 713/2010 of 9 August 2010 amending for the 133rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7a(5) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 27 and 29 July 2010 the Sanctions Committee of the United Nations Security Council decided to remove five persons and eight entities from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2010. For the Commission, On behalf of the President, Karel KOVANDA Acting Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Legal persons, groups and entities are deleted: (a) Al-Barakaat Wiring Service, 2940, Pillsbury Avenue, Suite 4, Minneapolis, Minnesota 55408, USA; (b) Barakaat Boston, 266, Neponset Avenue, Apt. 43, Dorchester, Massachussets 02122-3224, USA; (c) Barakaat Construction Company, PO Box 3313, Dubai, UAE; (d) Barakaat International, Inc., 1929, South 5th Street, Suite 205, Minneapolis, Minnesota, USA; (e) Barakaat Wire Transfer Company, 4419, South Brandon Street, Seattle, Washington, USA; (f) Parka Trading Company, PO Box 3313, Deira, Dubai, UAE; (g) Somali International Relief Organization, 1806, Riverside Avenue, 2nd Floor, Minneapolis, Minnesota, USA; (h) Somali Network AB, Hallybybacken 15, 70 Spanga, Sweden. (2) The following entries under the heading Natural persons are deleted: (a) Abdul Hakim Mujahid Muhammad Awrang (alias (a) Abdul Hakim Mojahed, (b) Abdul Hakim Mujahid Moh Aurang). Title: Maulavi. Function: Taliban envoy to the United Nations during the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1956. Place of birth: Khajakhel village, Sharan district, Paktika province, Afghanistan. Nationality: Afghan. National identification No: 106266. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (b) Abdul Samad Khaksar. Title: (a) Mullah, (b) Maulavi. Function: Deputy (Security) Minister of Interior Affairs of the Taliban regime. Address: Kandahar province, Afghanistan. Date of birth: between 1958 and 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: reportedly deceased in January 2006; (c) Muhammad Islam Mohammadi. Function: Governor of Bamiyan Province (Afghanistan) under the Taliban regime. Date of birth: between 1953 and 1958. Place of birth: Rori-Du-Aab district, Samangan province, Afghanistan. Nationality: Afghan. Other information: reportedly deceased in 2007; (d) Abdul Satar Paktin (alias (a) Abdul Sattar Paktis). Title: Doctor. Function: (a) Protocol Dept., Ministry of Foreign Affairs of the Taliban regime, (b) Deputy Minister of Public Health of the Taliban regime. Address: Charkh District, Logar Province, Afghanistan. Place of birth: Paktia, Afghanistan. Nationality: Afghan. Other information: apprehended in 2005 and repatriated to Afghanistan; (e) Abdul Salam Zaeef (alias Abdussalam Zaeef). Title: Mullah. Function: (a) Deputy Minister of Mines and Industries of the Taliban regime, (b) Ambassador Extraordinary and Plenipotentiary, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1968. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 001215 (Afghan passport issued on 29.8.2000). Other information: apprehended and repatriated to Afghanistan. Released from prison. Living in Kabul as of May 2007.